EATTORNEY                GENER+&%~
                   Q&-TEXAS




Honorable Paul.Worden,
Criminal District Attorney,
CollfaCounty x
YcKSnney s Texas
                       Opinion No, V-218
Dear Sir:
                       Re:   Fees of out-of-couaty   sher-
                             iffs for senflg citations
                             fn suits by incorporated
                             cities for taxes,     ’
          We refer to your letter of April 24th, 1947, in
which you submit the following:
          “Reference is made to Article 7332,
     Vernon’s Texas Civil Statutes aad the fol-
     lowing question is presented, requesting
     your opinion:
          “In a suit bm:@at in tha District
     Court by ei@fneorporated city, re)ira~r&@@
     by z4rate lttslpeya of the eitf*8 eu%,
     choIco, agafost a private  iadf?ihal   fees
     delinquent taxes ; are the costs of suit and
     fees earned by the various county offfofals
     to be taxed as in an ordinary efril ease, or
     are such costs and roes taxed in accordanea
     with the provision of Article    73321
          “~‘r ffttti~r l~,~iAq A%r y   f8 M AdO l8 to
     wheB&er, fr   ewh    e ueee, an eIktOr aoanty
     sherfrr rho   eoapletma   ssz?pfae or proeeae, is
     entitled to   the regular    feee ror such senfaa
     a* fn mther   cfrfl Bases?”
           Ar+icle 7332, of VernonLpaCivil Statutes) fixes
‘the feee which errfoera my noefve in emits bf tks Stale
r0r  delfnqwnt taxes, The prkt of that article which per-
tains to the fees 0r a sherfrr ,fsas follows:
                                                                    .   .




Ronorable Paul Worden    - Page 2


            "The Sherirf OT Cab&table  of the Coulrty
       in which the suit is pending shall reeeirc e
       roe or Two o)ZeOO) Rellora in 6ach ease iU.ok
       will cemr the service  of all process, ead the
       selling of the property and exeoutfy deeds
       for same, Ii, in any such suit, proeras.is is-
       sue6 to be served in Counties  other than tke
       one9in rhfch the suit is pending, the Sherirr
       or Constable serving the same shall nreive a
       fee of One ($1.00) Dollar fa eaoh suit for hia
       services an
          We have not found any statute vhiah expressly
autherizss a sheriff to collect fees for servfhg aftatiam
in suits by incorporated cities to collect delinquent
taxes, but the prorfsiona of Articles 7337 and 73~43,,R.S.
1625, and Article 7345b ef VeruenPs Civil Statuteisam
gemas o
             Article 7337, R.S., 1925, is as followa:
            "Any incorperated city or town or tichool
       district shall have the right to nnforee the
       aellectfon of delinquent taxes due it urrler
       the pnvvfsione of this chapter, Acts 1897,
       ps 132; 00 I...
                     vol, 10, pm 11636."
             The last paragraph of Article 73433,R,S., 1926,
is   as r0ii0rrs:

            *All laws of this State for the purpeao
       of celleoting delinquent State and eeuaty
       taxes are by this law mada available for, and
       when fnvoked s&111 be applied to, the eellec-
       tfom of dellmquamt   taxes of cities aad towa6
       and fndepeadent school districts fmaofar aa
       such laws are applfoable,w
                                                                        .
          All of the queted statutory prwisfema are f~
Chapter 10 of Article 122.,of ~lernonpsCivil Statutes.         .s
          Article 7345b, of Vernonss Civil Statutes, was
emetrd in 1937, Acta 45th Legislature, page 1494a, and
prescribes the procedure in su&ts to ferecloae tax, lieam,
Seotion 1 of that artfcle is aa fallowa:
             "For all purposes of thfa Act, the
       tone otaxfng t&tap  8halL include the S**e
       of Texas or any tewn, city, or county fn
Bsa.   Paul   Wwdsn   - Page   3



       said State wfth authority to levy and col-
       lest taxesQW
              Section 13 of that Aot is as follows;
            "The provfsfons of thfa Aot shall be
       cumnlatfve of.ati,fa clddftloato,all stker
       rights and Maedies to uhfoh a&y taxia& \uft
       lnaybe emtitled, but as te ary p~ouim&ag
       breu@x$ uader this A&,  if axifpaPG cyrpm-
       tfon of thie A,etbe in ceaflfct with any
       part or portion of any L&w of tbs Sta&e, the
       terms and ororisfoae of this Aot ahall MV-




           We are @f the opfnfm that cut-of-munty aher*
 fffs meg noaive $l,OO far senfng aftatioxs fa atits by in-
 corporated cities to oollect delfnqueht taxes; that an Itn-
.ocu~fj simrfff may reciefvethe sum of #Z.OO for-all mrvi~#   T
 M mh    a s~tit,and such offeoers may net ml&k%   tib im,
 as in ordinary civil cases, regatile8e of tha Aii%'.W   *#$Q
iate attoraegsW file such'sufts fQr euoh oftfem. ,~
           It Is provided in Article 7332 that Ni PeWi ,8haPl
be- dafd to County Dfstrfct @r Crfafnal bfstriat Ati%e%ay#
where such suits are filed by attomefs tiei ,k@Ww#t %i(b
ooll8kottaxes*
     3!'
        The shariif of the oeunty in &Obh a
city tax foreclosure suit is ptiPy      ir *-
titled to oolleot $2,0@ fm all of b4.sSW-
does in iauchonft, fnarludfq!%aae&fea at
tha dead to pWwhWder, and thr shW&fi" of a
colrlty   etkar than the co&sty fm w&i& a tax
suit i.9per4fag fs entitlad to oclbet a tea
of $l,OO fer senimag the prcoeea in rsh
such aaft D Other offfoeP8 ax-0wt.w*PllT-
fzed to omllaat fess ae in ordfm.
aUft8   o    Art,    7832     73.37    7349   rj~i”“%     $ *
City    er   38B    Antoaio    dhi)b;l~~         d8.dd,